Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 December, 2018 and 15 July, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the following examiner’s amendment was given via email communication (see attached OA.APPENDIX). Below approved amendment is also attached as OA.APPENDIX. 

Amended claims:
1. (Currently Amended) 	 a system comprising:	processor circuitry;	on-chip processor memory circuitry that includes a plurality of static random access memory (SRAM) arrays, each of the SRAM arrays including microcontroller circuitry; and	neural network control circuitry to:	receive instructions that include data representative of a multi-layer neural input data
2. (original) 	 The system of claim 1 wherein each of the plurality of SRAM arrays comprises a SRAM array having integer compute capability (C-SRAM) using bit-serial, in-memory, processing. 
3. (original) 	 The system of claim 1 wherein the on-chip processor memory circuitry comprises last level cache (LLC) memory. 

5. (original) 	 The system of claim 1 wherein the system comprises a central processing unit that includes the processor circuitry and the on-chip processor memory circuitry. 
6. (original) 	 a non-transitory machine-readable storage medium having instructions that, when executed by neural network control circuitry, cause the neural network control circuitry to:	receive, from communicably coupled processor circuitry, an instruction set architecture (ISA) that includes a multi-layer neural network model and neural network input data;	serially couple a plurality of static random access memory (SRAM) arrays included in on-chip processor memory circuitry to provide bit-serial pipelined SRAM architecture (bit-serial PISA) circuitry, each of the plurality of SRAM arrays to determine a single layer of the multi- layer neural network model and including respective microcontroller circuitry;	cause a transfer of the ISA representative of each layer of the multi-layer neural network model to the microcontroller circuitry in a respective one of the plurality of SRAM arrays;	cause a bidirectional transfer of neural network layer weights between each of the serially connected SRAM arrays forming the bit-serial PISA circuitry and PISA 
7. (Currently Amended) 	 The non-transitory machine-readable storage medium of claim 6 wherein the instructions further cause the neural network control circuitry to:	cause direct memory access (DMA) control circuitry to 
8. (Currently Amended) 	 The non-transitory machine-readable storage medium of claim 6 wherein the instructions that cause the neural network control circuitry to serially couple a plurality of static random access memory (SRAM) arrays included in on-chip processor memory circuitry to provide pipelined SRAM architecture (bit-serial PISA) circuitry further cause the neural network control circuitry to:	serially couple a plurality of static random access memory (SRAM) arrays included in last level cache (LLC) circuitry coupled to the processor circuitry to provide the bit-serial PISA circuitry. 
 	 An in-memory neural network processing system, comprising:	means for receiving an instruction set architecture (ISA) from processor circuitry, the ISA including a multi-layer neural network model and neural network input data;	means for serially coupling a plurality of static random access memory (SRAM) arrays included in on-chip processor memory circuitry to provide bit-serial pipelined SRAM architecture (bit-serial PISA) circuitry, each of the plurality of SRAM arrays representing a single layer of the multi-layer neural network model and including respective microcontroller circuitry;	means for causing a transfer of the ISA representative of each layer of the multi-layer neural network model to the microcontroller circuitry in a respective one of the plurality of SRAM arrays;	means for causing a bidirectional transfer of neural network layer weights between each of the serially connected SRAM arrays forming the bit-serial PISA circuitry and PISA memory circuitry coupled to the bit-serial PISA circuitry via one or more high-bandwidth connections;	means for causing a transfer of the ISA representative of the neural network input data from the PISA memory circuitry to the bit-serial PISA circuitry;	means for causing the bit-serial PISA circuitry to perform bit-serial, in-memory, neural network processing using the plurality of SRAM arrays; and	means for causing a transfer of neural network output data from the bit-serial PISA circuitry to the PISA memory circuitry;
wherein the means for receiving, the means for serially coupling, the means for causing a transfer of the ISA representative, the means for causing a bidirectional transfer, the means for causing the bit-serial PISA circuitry to perform and the means for causing a transfer of neural network output data comprise hardware circuitry.
 
10. (original) 	 The system of claim 9, further comprising:	means for causing a direct memory access (DMA) transfer of the neural network output data from the PISA memory circuitry to system memory circuitry. 
11. (original) 	 The system of claim 10, further comprising:	means for receiving the data representative of the multi-layer neural network model and the neural network input values in a high-level language; and	means for compiling the received data representative of the multi-layer neural network model and the neural network input values from the high-level language to the ISA. 
12. (original) 	 The system of claim 11 wherein the means for compiling the received data representative of the multi-layer neural network model and the neural network input values from the high-level language to the ISA comprises:	means for compiling the received data representative of the multi-layer neural network model and the neural network input values from the high-level language to an intermediate domain specific language (DSL); and	means for compiling the received data representative of the multi-layer neural 
13. (original) 	 The system of claim 9 wherein the means for serially coupling a plurality of static random access memory (SRAM) arrays included in on-chip processor memory circuitry to provide pipelined SRAM architecture (bit-serial PISA) circuitry further comprises:	means for serially coupling a plurality of static random access memory (SRAM) arrays included in last level cache (LLC) circuitry coupled to the processor circuitry to provide the bit- serial PISA circuitry. 
14. (Currently Amended) 	 an electronic device, comprising:	a circuit board;	processor circuitry coupled to the circuit board;	on-chip processor memory circuitry that includes a plurality of static random access memory (SRAM) arrays, each of the SRAM arrays including microcontroller circuitry;	system memory circuitry;	direct memory access control circuitry; and	neural network control circuitry to:	receive instructions that include data representative of a multi-layer neural network model and input data
15. (original) 	 The electronic device of claim 14 wherein each of the plurality of SRAM arrays comprises a SRAM array having integer compute capability (C-SRAM) using bit-serial, in- memory, processing. 
16. (original) 	 The electronic device of claim 14 wherein the on-chip processor memory circuitry comprises last level cache (LLC) memory. 
17. (original) 	 The electronic device of claim 14 wherein the system comprises a multi-chip module that includes the processor circuitry, the on-chip processor memory 
18. (original) 	 The electronic device of claim 14 wherein the system comprises a central processing unit that includes the processor circuitry and the on-chip processor memory circuitry.

Amended SPEC:
SPEC page 8, line 29: relatively high-bandwidth connection 162. 
SPEC page 8, line 30: and to the PISA memory circuitry 160. 



Reasons for Allowance

Claims 1-18 are allowed. 
The following is an Examiner's statement of reasons for allowance: 
Claim 1 recites “A system comprising:	processor circuitry;
on-chip processor memory circuitry that includes a plurality of static random access memory (SRAM) arrays, each of the SRAM arrays including microcontroller circuitry; and	neural network control circuitry to:	receive instructions that include data representative of a multi-layer neural ”. 
	Prior arts like Ross et al. (US 11243880 B1) col6/ln47- col8/ln33 teaches on-chip processor memory circuitry that includes a plurality of static random access memory (SRAM) arrays, Buyuktosunoglu et al. (US 20180358110 A1) [0071] teaches SRAM array being used in self correcting neural network, Jayasena; Nuwan S. et al. (US 20150199126 A1) [0021] teaches static random access memory architecture (bit-serial PISA). 
However, prior arts do not teach SRAM array being part of multi-layer neural network and prior art do not teach a microcontroller being attached to each SRAM array (that is part of subsets of the instructions representative of a layer of the multi-layer neural network model to the microcontroller.

Independent claim 6, 9 and 14 presents a combination of limitations similar to those presented in claim 1 and is allowed for the same reason.
Claims 2-5 are dependent on claim 1 and are therefore allowed due at least to this dependence. 
Amended claims 7-8 are dependent on claim 6 and are therefore allowed due at least to this dependence. 
Claims 10-13 are dependent on claim 9 and are therefore allowed due at least to this dependence.
Claims 15-18 are dependent on claim 9 and are therefore allowed due at least to this dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138 
/SHAWN X GU/
Primary Examiner, AU2138